Citation Nr: 1311576	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  07-16 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic left knee disorder. 

2.  Entitlement to service connection for chronic leishmaniasis residuals. 

3.  Entitlement to service connection for a chronic bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had certified active service from March 2003 to June 2004 and additional duty with the Alabama Army Reserve/National Guard.  The Veteran served in Southwest Asia. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a VA RO which, in pertinent part, denied service connection for posttraumatic stress disorder (PTSD), a knee disorder, leishmaniasis, bilateral hearing loss disability, a sinus disorder, asbestos exposure residuals, and watering eyes.  In April 2007, the Montgomery, Alabama, RO reframed the Veteran's claim for service connection for a knee disorder as claims for service connection for both a right knee disorder to include degenerative changes and a left knee disorder.  In April 2007, the RO denied service connection for hypertension.

In May 2010, the Board remanded all 9 of these issues for further development.  Upon remand, the RO granted service connection in a December 2011 rating decision for PTSD; right knee meniscus tears with arthritis; chronic rhinitis and sinusitis, status post septoplasty and turbinoplasty; asbestos exposure with residual of mild restriction; hypertension; and dry eye syndrome with conjunctival injection.  This decision was a complete grant of benefits with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues are not currently on appeal before the Board.

The Board notes that the Veteran submitted additional medical evidence to the Board without a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ).  While this evidence is not pertinent to the claims on appeal before the Board, the AOJ will nonetheless have an opportunity to review the newly submitted evidence on remand. 

The Veteran submitted a statement in February 2012 in which he claimed that he had a heart attack that is related to his service-connected hypertension.  As such, the issue of entitlement to service connection for a heart attack as secondary to service-connected hypertension has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folders, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Specifically, the record reflects that the Veteran has served with the Alabama Army Reserve/National Guard.  These issues were remanded by the Board in May 2010, in part, to verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training, by month, day and year, with the Alabama Army Reserve/National Guard and to obtain all available service treatment records associated with such duty for incorporation into the record, to include, but not limited to, service treatment records dated after June 2004. 

Upon request, a June 2010 Army National Guard Retirement Points History Statement was received, which indicated that the Veteran had service from October 10, 1971, to October 9, 1977, and from July 30, 1990, to July 30, 2009.  Service treatment and personnel records were received from some of the Veteran's service.  However, the June 2010 Army National Guard Retirement Points History Statement reflects that the Veteran had a significant number of active duty points from July 30, 2006, to July 30, 2009.  Additionally, the Veteran indicated in a February 2012 statement that he became entitled to military retired pay on December 21, 2011. 

While requests to the Alabama Army National Guard for a complete copy of all military service medical treatment records yielded a number of documents, a June 2010 response from Alabama Army National Guard State Adjutant General indicated that the Veteran's current unit of assignment should be checked for medical records, as the Veteran is still a member of the Alabama Army National Guard.  An August 4, 2010, letter and an October 7, 2010, letter to the Veteran's unit requesting records did not yield a response.  The Veteran was sent a letter as well on August 4, 2010, requesting that he provide VA with any/all personnel documentation in his possession from his National Guard service.  An October 7, 2010, letter to the Veteran enclosed a copy of the August 4, 2010, letter and noted that VA had yet to receive a response to this letter.  On October 27, 2010, the Veteran submitted a statement indicating that he did not have the August 4, 2010, letter and requesting that this letter be mailed to him again.  There is no indication that the letter was reissued.

In light of the fact that the Alabama Army National Guard State Adjutant General indicated that the Veteran's current unit of assignment should be checked for medical records, a response to requests for records was not received from the Veteran's unit of assignment, and the Veteran has requested another copy of the letter directing him to submit any personnel records related to his National Guard service, the Board finds that these issues should be remanded to request directly from the Veteran's unit of assignment any and all service treatment and personnel records from the Veteran's service and to send the Veteran a letter requesting that he submit any and all service treatment or personnel records in his possession.  If no records or responses are obtained from the Veteran's current unit of assignment, a formal finding of unavailability must be made with regard to these records. 

With regard to the Veteran's claim for service connection for bilateral hearing loss, the Board notes that the May 2010 Board remand requested that the Veteran be provided a VA audiological examination.  It was expressly requested that the examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss disability had its onset during active service/active duty; is etiologically related to the Veteran's in-service noise exposure and/or military duties performed in Southwest Asia; otherwise originated during active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected bilateral tinnitus. 

The Veteran underwent a VA examination in September 2010.  Upon review of the claims file and examination of the Veteran, the examiner noted that the thresholds are believed to represent true organic acuity, bilaterally.  Audiometric testing on October 5, 1996, indicated hearing within normal limits bilaterally.  Testing on November 4, 2001, indicated a mild to moderate hearing loss in the right ear and a moderate high frequency hearing loss in the left ear.  There was no audiometric testing at induction to active duty in 2003.  Testing dated April 5, 2004, indicated a moderate high frequency sensorineural hearing loss in the right ear and a moderately-severe high frequency sensorineural hearing loss in the left ear.  The examiner stated that, due to the fact that there was already hearing loss present in 2001 and there was no testing in 2003, she could not make a determination whether the hearing loss was aggravated by military noise exposure while on active duty.  Therefore, an opinion could not be given without resorting to mere speculation.

The Board notes that an April 2004 service treatment record indicated that, while in Iraq, the Veteran began having a ringing noise in both ears, and an examination at Fort Benning showed bilateral tinnitus.  It was noted that it is possible this is connected with hearing loss.  Moreover, the May 2010 Board remand specifically requested that the examiner provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss disability is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected bilateral tinnitus.  While the examiner indicated that she could not make a determination whether the Veteran's hearing loss was aggravated by military noise exposure while on active duty, she gave no indication as to why she could not provide an opinion as to any relationship between the Veteran's hearing loss and his service-connected tinnitus.  As such, the Board finds the September 2010 VA opinion to be inadequate for adjudicating this claim, and a new VA opinion should be obtained.  

Therefore, this issue must be remanded in order to schedule the Veteran for a new VA examination to determine whether he has a current diagnosis of hearing loss of either ear that was caused or aggravated by his service-connected tinnitus.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  Additionally, while the Board notes the September 2010 VA examiner's determination that an opinion could not be provided with regard to a relationship between the Veteran's active duty service and his hearing loss due to the fact that there was already hearing loss present in 2001 and there was no testing in 2003, the Board finds that the examiner should interpret the precise numerical thresholds from the April 2004 audiometric graph and determine whether the Veteran's hearing acuity increased in severity from his 2001 testing to his 2004 testing.  If so, the examiner should opine as to whether such an increase was beyond the natural progress of the disease.

Additionally, the RO/AMC should take this opportunity to obtain any and all VA treatment records that have not yet been associated with the claims file. 

Finally, as there is some suggestion in the record of a relationship between the Veteran's hearing loss and his service-connected tinnitus, the Veteran should be given proper notice of the requirements for establishing secondary service connection, according to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's unit of assignment and request all available service treatment records and personnel records from the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Alabama Army Reserve/National Guard.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The Veteran should also be informed that he can submit alternate evidence to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

2. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a secondary service connection claim under 38 C.F.R. § 3.310 with respect to his claim for service connection for hearing loss. 

3. Obtain any and all VA treatment records that have not yet been associated with the claims file, to specifically include any VA treatment records from January 2010 to the present.

4. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA audiological examination for his claimed hearing loss.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed  hearing loss.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should respond to the following questions:

a. Interpret the precise numerical thresholds from the April 5, 2004, audiometric graph.

b. Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current hearing loss of either ear was caused by his service-connected tinnitus.

c. Provide an opinion as to whether it is at least as likely as not that current hearing loss of either ear was aggravated beyond the natural progress by the service-connected tinnitus.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

d. Is it at least as likely as not that hearing loss of either ear had its onset during active service/active duty; is etiologically related to the Veteran's inservice noise exposure; or otherwise originated during active service.

e. Opine as to whether it is at least as likely as not that the Veteran's hearing acuity, which met the criteria for a hearing loss disability pursuant to 38 C.F.R. § 3.185 prior to active service from March 2003 to June 2004, permanently increased in severity during that period of service.  

f. If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  

      A complete rationale must be provided for any	opinions expressed.

5. Based on any additional evidence received, conduct any additional development deemed necessary, to include the ordering of new VA examinations. 

6. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

